Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 02/09/2021 is acknowledged.  
Applicant states the EPO Patent does not describe SEQ ID No 960335 cited in the restriction requirement.  This sequence is shown below.

Status of the Application
	Claims 27-37 and 41-47 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 06/15/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27, 30, 32, 33, 35, 36, 37 and 41-47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khvorova et al. (US Patent 7,691,997).
Khvorova et al. teach a double stranded RNA identical to SEQ ID No. 63 (see alignment below SEQ ID No. 960335). The alignment does not show the complementary strand which would be identical to claim 64.  Khvorova et a l. teach the oligonucleotide can have overhang regions and be modified (see col. 11-12).
Khvorova et al. teach the identical structure as claimed and thus this dsRNA would have the same function as in claims 36, 37 and 41-47. (see MPEP 2112.01):
MPEP
2112.01   Composition, Product, and  Apparatus Claims [R-3]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a [emphasis added]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.   COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 [emphasis added]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Thus, Khovorova et al. teach the claimed dsRNA.
US-11-101-244-960335
; Sequence 960335, Application US/11101244
; Patent No. 7691997
; GENERAL INFORMATION:
;  APPLICANT: Dharmacon, Inc.
;  APPLICANT:  Khvorova, Anastasia
;  APPLICANT:  Reynolds, Angela

;  APPLICANT:  Marshall, William
;  APPLICANT:  Scaringe, Stephen
;  TITLE OF INVENTION: Functional and Hyperfunctional siRNA
;  FILE REFERENCE: 13499US
;  CURRENT APPLICATION NUMBER: US/11/101,244
;  CURRENT FILING DATE:  2005-04-07
;  PRIOR APPLICATION NUMBER: 60/502,050
;  PRIOR FILING DATE: 2003-09-10
;  PRIOR APPLICATION NUMBER: 60/426,137
;  PRIOR FILING DATE: 2002-11-14
;  NUMBER OF SEQ ID NOS: 1591911
;  SOFTWARE: Proprietary
; SEQ ID NO 960335
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-11-101-244-960335

  Query Match             100.0%;  Score 19;  DB 15;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGAAGGAGGUAAAAGAUGA 19
              |||||||||||||||||||
Db          1 AGAAGGAGGUAAAAGAUGA 19


Claim(s) 27 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khovorova et al. (US Patent 7,691,997).
Khovorova et al. teach a double stranded RNA identical to SEQ ID No. 63 (see alignment below SEQ ID No. 1387906), wherein the strand has nucleotide substituions within 6-2 nucleotides from the 5’ or 3 end.  The alignment does not show the complementary strand which would be identical to claim 64.  
Thus, Khovorova et al. teach the claimed dsRNA.

US-11-101-244-1387906
; Sequence 1387906, Application US/11101244
; Patent No. 7691997
; GENERAL INFORMATION:
;  APPLICANT: Dharmacon, Inc.

;  APPLICANT:  Reynolds, Angela
;  APPLICANT:  Leake, Devin
;  APPLICANT:  Marshall, William
;  APPLICANT:  Scaringe, Stephen
;  TITLE OF INVENTION: Functional and Hyperfunctional siRNA
;  FILE REFERENCE: 13499US
;  CURRENT APPLICATION NUMBER: US/11/101,244
;  CURRENT FILING DATE:  2005-04-07
;  PRIOR APPLICATION NUMBER: 60/502,050
;  PRIOR FILING DATE: 2003-09-10
;  PRIOR APPLICATION NUMBER: 60/426,137
;  PRIOR FILING DATE: 2002-11-14
;  NUMBER OF SEQ ID NOS: 1591911
;  SOFTWARE: Proprietary
; SEQ ID NO 1387906
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-11-101-244-1387906

  Query Match             91.6%;  Score 17.4;  DB 15;  Length 19;
  Best Local Similarity   94.7%;  
  Matches   18;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AGAAGGAGGUAAAAGAUGA 19
              ||||||||||||| |||||
Db          1 AGAAGGAGGUAAAGGAUGA 19



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 28, 29, 31-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al. (US Patent 7,691,997), Zamore et al. (US Patent No.  7750144) and MacLachlan et al. (US Patent Application 20070135372).
Khvorova et al. teach a double stranded RNA identical to SEQ ID No. 63 (see alignment below SEQ ID No. 960335). The alignment does not show the complementary strand which would be identical to claim 64.  Khvorova eta l. teach the oligonucleotide can have overhang regions and be modified (see col. 11-12).
Zamore et al. teach lessening the bond strength between the 5’ and 3’ end of the duplex of a dsRNA enhanced the silencing ability of the compounds (see Figure 12 and columns 17-18).
As taught by MacLachlan, stabilization of siRNA against rapid nuclease degradation is regarded as a prerequisite for in vivo and therapeutic applications (0004) and modified siRNA can comprises 2’O methyl modifications wherein the sense and/or antisense strand can have one, two or more modified uridines at all positions (0012). 

Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635